 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDLytron,IncorporatedandLocal # 1596,InternationalUnion, United Automobile, Aerospaceand Agricul-turalImplementWorkers of America. Case1-CA-8693November 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn April 27, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief. The Board, onAugust 27, 1973, issued its Decision and Order' inwhich the Board adopted the recommended Order oftheAdministrativeLaw Judge and ordered theRespondent to take the action set forth in theAdministrative Law Judge's Order.However, prior to that date, the Board hadreceived, but through inadvertence was not aware of,theRespondent's exceptions and brief in supportwhich had been timely filed. Accordingly, the Board,on September 7, 1973, issued an Order VacatingDecision and Order, which vacated the Board'searlierDecision and Order and stated that theRespondent's exceptions and brief will be consideredby the Board together with the Charging Party'sexceptions and brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Lytron, Incorporat-ed,Boston,Massachusetts, its officers,agents,successors, and assigns, shall take the action set forthin the said recommended Order.Administrative Law Judge. we are persuaded that the creditedevidence ofwhat transpired at the negotiating sessionsand the Union's written proposalofMay 15, 1972,accepted in writingby theRespondenton May 16,demonstrate that the parties agreed to a provision stating that, in the case ofa transfer to a higher,lower, or equal labor grade,the seniorqualifiedemployeewill be first offered such transfer.DECISIONRAMEY DONOVAN, Administrative Law Judge: A chargeand an amended charge were filed on November 16 andDecember 12, 1972, respectively, by the above Unionagainst the above employer, Lytron, Incorporated, hereinthe Company or the Respondent. The General Counsel ofthe National Labor Relations Board issued a complaint onJanuary 18, 1973, alleging that Respondent had refused tosign a contract with the Union, the bargaining agent of theemployees in an appropriateunit,notwithstanding that theterms of the contract had been agreed upon. Such conductis alleged to be in violation of Section 8(a)(1) and (5) of theAct. It is further alleged that a strike was caused by theaforesaid conduct and that, at the conclusion of the strike,Respondent has refused to reinstate 18 named employeesto their former or substantially equivalent jobs, all inviolationof Section 8(axl) and(3) of the Act.Respondent, in its answer,denies the commission of thealleged unfair labor practices and alleges that the Unionhad agreed to certain contract proposals by Respondentand has refused to embody such agreed-upon proposals ina written contract. Respondent further avers that the strikewas in violationof Section 8(d) of the Act and that theemployee strikers, having engagedin anillegal strike, arenot entitled to the protection of the Act.The case was tried inBoston,Massachusetts,onFebruary 14, 15 and 16, 1973.FINDINGSAND CONCLUSIONS1.JURISDICTIONAt all times material, Respondent is a Massachusettscorporation with its principal office and place of businessinWoburn, Massachusetts, where it is engaged in themanufacture,sale, and distribution of thermal temperaturecontrol units and related products.In the course and conduct of its business, Respondentannually ships products valued in excess of $50,000 fromitsplant, directly to points outside Massachusetts; andannually receives goods at its plant valued in excess of$50,000 shipped directly from outside Massachusetts.Respondent is an employer engaged in commerce withinthe meaningof the Act.The Union is a labor organization within the meaning ofthe Act.II.THE ALLEGED UNFAIR LABORPRACTICES1205 NLRB No. 149.2The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc., 91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings. Like the207 NLRB No. 88Since 1966 the Union has been the exclusive bargainingagent for the employees at Respondent's plant in thefollowing unit:All production and maintenance employees, includingmaterials handlers and leadmen, but excluding allofficeclericalemployees,professionalemployees,guards and supervisors as defined in the Act. LYTRON,INCORPORATED555The May 15, 1970, to May 15, 1972, contract between theparties contained,inter alia,the following sections:5.11 Senior employees shall have first option to transferto a shift of their choice when thereare openings intheir job classification on other shifts.5.12(a) [not relevant].(b) The Company may make temporarytransfersfor its convenience for periods not to exceedninety (90) days. . . . If such transfer is to a jobin the same or lower paying labor grade, theemployee will continue to be paid at his regularrate. ... In making temporary transfers, theCompany shall determine the classification fromwhich such transfer is to be made, and in the caseof a transfer to a higher paying labor grade, thesenior qualified employee will be offered suchtemporary transfer, and in the case of a transferto a lower paying labor grade, the junior qualifiedemployee will be so temporarily transferred.In the circumstances of the impending expiration of theabove contract in May 1972, the parties undertook, inApril 1972, the negotiation of a new contract. At thevariousmeetings between the parties, Strauss, generalmanager,was the principal company negotiator andspokesman. With him were General Foreman McFarlane;Curtis, a management representative; and Attorney Welch.Welch was present at most but not all meetings. For theUnion, there was Ofria, chairman of the shop committee;Ceccaroni, business agent of the Union; Alerio, subregion-aldirector of the Union; and three- or four employeemembers of the Union's shop committee. Alerio was notpresent at all the meetings.Two or three meetings of a preliminary nature were heldaround the middle of April and early May 1972. TheCompany and the Union read their respective proposalsand each then submitted the written proposals for changesin the existing contract and specified the paragraphsthereof and the proposed changes therein.Among the company proposals submitted was onerespecting paragraph 5.12(b), second paragraph, of the oldcontract. The proposed paragraph was:Inmaking temporary transfers, the Company shalldetermine the classification from which such transfer isto be made, and in the case of a transfer to a higherpaying labor grade, the senior qualified employee willbe offered such temporary transfer, and in the case of atransfer to a lower paying labor grade the Companywillhave the, right to select the employee to betemporarily transferred.The initial union proposal on 5.12(b) was limited to thefirst paragraph of that section and no proposal was madeto alter the 'second paragraph of that section in the oldcontract.The parties met on May 8 and 9 and went down the listsof the two proposals for changes in the old contract. Theeffortwas to narrowthe issueson which they were apartand apparentlysome progress was made.'On May 10, 12, and 15, the parties again met. Themeeting on May 12 was apparentlyverybrief and wasadjourned because of an industrial accident in the plant.2The threewitnesseswho testified in this hearing, Ofria andCeccaroni, for the General Counsel, and Strauss, for theRespondent, gave conflicting versions of what transpiredregarding the second paragraph of section 5.12(b). Basedon my observationof the witnessesand an analysis of allthe evidence, it is my opinion that what occurred at theabove meetings, principally on May 10 and 15, is asfollows.The Company, referring to its proposed change in thesecond paragraph of section 5.12(b), said that it wantedflexibilityin makingtransfers to lower rated jobs and thatiswhy its proposal would give the Company the right toselect the transferee.3 The Company also stated, andStrauss testified, that he pointed out that under the oldcontract the Company had been picking any availableemployee for temporary transfer to lower jobs and hadthus been violating the contract with impunity. However,the Company wished to change the situation of potentialvulnerability for violating the contract and had thereforeproposed the aforementioned change.Since the Company's proposal to change the secondparagraph of 5.12(b) had thus, in effect, opened up thearea,theUnion, through Business Agent Ceccaroni,counterproposed that the senior employee should have theoption to make the temporary transfer to the lower ratedjob.4 The reasoning advanced for the proposal was that byhaving this option, the senior employee would have theopportunity to take a temporary transfer to a lower job andthus become qualified in the lower job as well as in hisregular job. In the event of a subsequent layoff this wouldbe important because, under the contract, in the event of alayoff, the laid-off employee could bump a junior, employ-ee if the senior employee was qualified in the junior's job.The Company, through Strauss, expressed opposition tothe above union proposal and the discussion went backand forth. No agreement was reached on the disputedportion of 5.12(b) on May 10.On May 15, the parties again adhered to their respectivepositionson'section5.12(b). After Ceccaroni had stated theunion proposal that the senior man should have the optionto take a temporary transfer to a lower rated job when theCompany desired to make a temporary transfer, Straussturned to General Foreman McFarlane and asked him "ifhe could live with it. " 5 ' McFarlane said he could- or saidthat he did not have that much trouble with the men andthere should not be any problem and it should be "okay." 6Strauss then undertook to put in writing "what was agreedto," but, according to Strauss, "I was having difficultywriting the words" and it was agreed that Ceccaroni should1Ceccarom and Aleno were not present at these meetings.2All meetings were held in a room at the plant.-3The old contract provided that on a temporary transfer to a lower ratedjob the junior employee would be transferred.4The parties were in agreement that the portion of the second paragraphof 5.12(b) in the old contract, providing that the senior qualified employee"will be offered such temporary transfer" to a higher paying labor grade,should be continuedin the newcontract.5Quite apparentlythe general foremanwould be the man closest to theemployeesin the actualday-to-day work in the plant, including temporarytransfers and so forth.6Although he places the matter in a different context, Strauss testifiedthat he thensaid, in substance,all right, you will have to live with thesituation. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDdraft the terms of the agreement on section 5.12(b)aforementioned.At some point in the May 15 meeting, the Union dictatedand gave to the company negotiators a typed document,entitled"The Union Proposals."Eight items were listedthereon.One of the items was:5.Temporary Transfers-modify toprovide thatseniority employees will have the option of transfers tohigher,lower,or equal rated jobs.[This is the sec.5.12(b)proposal.]Also,on May 15, the Company submitted to the unionnegotiators a typed document entitled"The CompanyOffer."Five proposed changes in the existing contract wereset forth.Then followed the sentence:The Company and the Union have agreed to intent onchanging the wording of the following items:[8 items are listed, among which was item 313.Item 5.12(b)On the next day, May 16, 1972, the Company addressedthe following letter signed by Strauss to its employees:To: Fellow EmployeesSince I spoke to you last I thought it best to advise youat this time as to the respective positions of theCompany and the Union relative to contract negotia-tions.The Company and your negotiating committee metyesterday. I am attaching a copy of the Union andCompany proposals made at that time [the respectiveproposals ofMay 15 have been described above].Items 5, 6, and 7 of the Union proposal have beenaccepted.[then are listed 6 main issues still outstanding betweenthe parties ]The parties met again on May 17 and 22 at the office ofthe Federal Mediation Service. Items 5, 6, and 7 of theunion proposal of May 15 were not discussed since bothsidesbelieved that the Company had accepted theseproposals of the Union. The parties discussed the issuesthatwere still outstanding and both sides testified thatthese issues were resolved. Strauss testified that, at the endof the last meeting in the Federal Mediation office, theparties had "reached an agreement" and the negotiatorsshook hands with their opposite numbers. Ceccaroni andOfria testified to the same effect. As Ceccaroni stated,"And at the conclusion of the negotiations, the parties, you7At no priormeetings hadthe parties shaken hands at the end of theparticular meeting.sThe Company had approximately 26 or 27 employees.sThe old contractwas serving as the basic instrumentand the Companyon June 27 had only submitted a draft of the agreed-upon changesand not acomplete contract instrument.IoQuoted,supra.hereinabove.11There was no dispute between the parties that, as in the oldcontract,know, shook-showed through this handshake-that nego-tiationshad been concluded and an agreement wasreached." 7 It was mutually understood that the Companywould put theagreementsinto writing draft the contract,and submit it to the Union for its perusal.The following day, Ofria and the union committee toldthe union membership of the basic contract package thathad been negotiated by the parties and it was ratified bythememberships That same day the Company wasadvised of the ratification.Slightlymore than a month later, Strauss sent to theUnion seven pages "of the contract changes negotiatedbetween the parties as finalized on May 22, 1972, andeffective as ofMay 15, 1972."' The letter concluded:May we hear from you as soon as possible so that wecan have the contract put in its final form forpublication .9The portion of the contract changes submitted by theCompany to the Union on June 27, 1972, that dealt withsection 5.12 read:Inmaking temporary transfers, the Company shalldetermine the classification from which such transfer isto be made, and in the case of a higher paying laborgrade the senior qualified employee will be offered suchtemporary transfer, and in the case of a transfer to alower paying labor grade, the Company will have theright to select the employee to be temporarily trans-ferred.Upon receipt of the Company's June 27 letter and thedraft of the changes in the contract, Ofria made variouslonghand notations on the draft and returned it to theCompany. For instance,in a sectiondealing with thecomposition of the union shop committee, the draftsubmitted by the Company provided that the shopcommittee was to be composed of "no more than three (3)employees...." Ofria had crossed out "no more than"and had written,"a minimumof." On section 5.12 in thedraft,'O Ofria had crossed out various words so that it read:Inmaking temporary transfers, the Company shalldetermine the classification from which such transfer istobemade and in any case the senior qualifiedemployee will be offered such temporary transfer.1'After the foregoing and a few days after receipt of theJune 27 letter and draft from the Company, Ofria met withStrauss in the plant cafeteria. They went over the draft.Regarding section 5.12, Ofria said that the draft was wrongand did not reflect what the parties had agreed to. Ofnareminded Strauss that they had agreed that the senioremployeewould have the option, in the case of atemporary transfer, to transfer to higher, lower, or equalrated jobs. Ofria had a copy of the union proposal of May15where this option was stated.12 At this juncture,McFarlane, a member of the Company's negotiating teamwas passing by. Ofria called him over. Ofria said tothe senior employee would be offered any temporary transfer to a higherrated job. It was the Union's belief and position that, in the currentnegotiations, the Company and the Union had agreed inMaythat thesenior employee would likewise have the option to transfer to a lower ratedjob when a temporary transfer to such a job arose.i2The company acceptance of this proposal has previously beendescribed. LYTRON,INCORPORATED557McFarlane,you remember that the senior man was to havethe option to transfer to high,low, or equal rated jobs on atemporary transfer.McFarlane said,yes, we did agree tothe senior having that option.According to Ofria, Strausssaid,okay,there will be no problem.Itwas understoodthat Strauss would redraft the contract and submit acomplete contract,not just the changes in the old contract,to the Union.Strauss'version of the above incident is that, when Ofriastated his understanding of what had been agreed upon,Strauss said"that wasn'twhat I thought we had agreed toand that I wanted to talk to Jimmy(McFarlane] andWoody[Curtis]about it because they were involved in thediscussion[of 5.12 in the May 10 and 15 negotiations]."Strauss does not assert that in this discussion he told Ofriawhat he,Strauss, thought had been agreed upon,nor doesStrauss- admit or deny that Ofria had called McFarlaneinto the discussion and that the latter had affirmed Ofria'sversion of the agreement.According to Strauss,he toldOfria at the end of this post-June 27 discussion that hewould get back to him;i.e., he would be in touch with him.The next communication from theCompanyto the Unionon the matter of the contract did not occur until August1972,when the Company gave the Union a completecontract draft.McFarlane,the general foreman, was notcalled as a witness by Respondent and neither controvertsthe union version of what McFarlane said on May 10 or 15or at this session a few days after June 27; nor doesMcFarlane corroborate Strauss onanyaspect of histestimony.I credit Ofria's version of what occurred in thisJune discussion,a few days after June 27.Before proceeding further in a chronological descriptionof events,it is appropriate to comment on the principalcontention of Respondent's witness,Strauss.As contrasted with the version that I have creditedregarding theMay 10 and 15, 1972, meetings, Straussasserts that,when the Union opposed the companyproposal on section 5.12(b), the Companyhave the right toselect the employee to be temporarily transferred to alower rated job, Strauss offered to give the senior employeethe right to decline such a transfer.The Union allegedlyagreed to this. Strauss contends that he turned toMcFarlane and'Curtis and asked them if they could livewith such a qualification and they each said, yes.According to Strauss,he then said,"Okay,you agreed to itand youare going to have to live with it." Thereafter, onMay 16 and at succeeding times, when Strauss agreed tothe union language,i.e. "Temporary Transfer-modify toprovide that seniority employees will have the option oftransfers to higher,lower, or equal rated jobs," he assertsthat this meant to him no more than that the senioremployee had the right to decline such a transfer.'Among the reasons why I rejected the foregoing versionwas the fact that under the old or existing contractprovision of 5.12(b), the senior employee already had theright to decline such a transfer since it was provided thaton temporary transfers to lower rated jobs the junioremployee was to be transferred.The right to decline,therefore,which Strauss claims he offered on May 10,would hardly be expected to be regardedby theUnion as amajor concession.Moreover,Strauss' alleged concessionignored the Union'sproposal or demand that the senioremployee have the option to transfer to a lower rated jobon a temporary transfer so that he might become qualifiedon other jobs and so be in a better position in the event of alayoff.It also seems unlikely that, after proposing to theUnion that the senior employees have the right to decline atransfer to a lower job and the Union's alleged acceptance,Strauss should ask his subordinates, such as McFarlane,whether they could live with Strauss'own proposal.Further,McFarlane and the Company had already beenlivingwith the senior employee'scontractual right todecline such a transfer for the entire period of the expiringcontract.It is much more reasonable to conclude,as Ofriatestified,that it was with respect to the union proposal thatthe senior employee should have the right to transfertemporarily to a lower job or equal job,as well as have theexisting admitted right to transfer to a higher job, thatStrauss asked McFarlane if he could live with it andMcFarlane said yes.Ibelieve that the written language agreed to by Strausson May 16 in his letter to the employees is more reasonablyto be construed as an option to transfer,i.e., to take thetransfer or to decline it, rather than as an,option limited todeclining.It is also the fact that the parties were familiar with theterm"option," including its use in both the old contractand in drafts of the new contract.Thus,section 5.11 of theold contract provided:Senior employees shall have the first option to transferto a shift of their choice when there are openings intheir job classifications on other shifts.This section 5.11 was incorporated verbatim and by mutualagreement in all drafts of the new contract prepared by theCompany both in June and in August 1972. The "option"was quite clearly not limited to the right to refuse.Further,the draft of section 5.12(b) prepared'by Strauss andsubmitted to the Union on June 27 contains no mention ofthe senior employee's right to decline a temporary transferto a lower job, although Strauss claims that it was thisproposal of his that the parties had previously agreed to.Since the June 27 draft of 5.12 was,in 'substance, theoriginal company contract proposal of April 18, 1972,giving to the Company the unqualified right to transferwhomever it wished to lower jobs on a temporary transfer,it is apparent, in my opinion,that Strauss did not believethat inMay the parties had agreed that the senioremployee was to have the right to decline such a transfer. Ifthe latter had been,as claimed,theMay 10 companyproposal that had been accepted by the Union, theCompanywould presumably have placed it in its June 27draft.As for the reversion to the original April 18 companyproposal and the total omission of the agreement that theparties had reached on May 15 and 1'6, this can mostreasonably be explained by the fact that, subsequent to theagreement,Strauss found the agreement to be unpalatableand sought to evade it.Without recounting other factors,Ialsomention thetestimony thatMcFarlane,shortly after June 27, hadaffirmed that the parties had previously agreed that thesenior employee was to have the option to transfer ontemporary assignment to a higher,equal,or lower job. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcFarlane, a member of management, was not called as awitness tocontrovert this testimony nor was he called tocorroborateStraussin any respectas toimportant mattersin May, June, or thereafter.13We return now to the chain of events after June 27, whenOfria had pointed out to Strauss that the Company's June27 draft of section 5.12 of the contract did not conform tothe agreement previously reached by the parties. The nextevent occurredsometime inAugust 1972, when theCompany submitted a complete contract draft to theUnion. This draft,in section5.12(b), contained for the firsttime what Strauss testified at the hearing had been theagreementof the parties on May 10, 15, and 16. Thepertinentpart of the section in the August draft read:In the caseof a transfer to a lower paying labor grade,the Company will have the right to select the employeetobe temporarily transferred, however, a senioremployee has the right of refusal.Ofria and Straussmet together in the plant on September7 and evidently again in, the latter part of September. Theprincipalissuewasthe above 5.12(b) section. Ofriacontendedthat the draft did not reflect the agreement ofthe parties that the senior employee was to have the optionto take a temporary transfer to a lower, higher, or equaljob.Strausscontended that the draft reflected theagreementthat the senior man had only the right to refusethe transfer if the Company selected him. There was alsosome discussionof the R and D provision. This pertainedto researchand development employees. This was one ofthe issuesthat both parties considered to have been settledon May 22 at the meeting in the federal Mediation office.On October 10 the full committee of both parties mettogether.The Union, through Ofria and Ceccarom,adhered to their contention that the Company had agreedto give the senior man the option to transfer to a higher,lower,or equal job. They endeavored to refresh Strauss'recollection of how he had agreed after he had askedMcFarlane if he could live with the proposal andMcFarlane had said yes. Strauss adhered to his position.But neither the testimony of Strauss nor of anyone elsereflectsthatMcFarlane, who was also present on October10, as well as at the May meetings, spoke up on October 10in support of the Strauss version, and, as we have seen,McFarlane did not testify at the instant hearing. Theforegoing5.12(b)matter was the only issue remaining atthe end of the October 10 meeting. As Strauss testified,"... we werestill apart on 5.12(b) and that was really theonly issue after they dropped the R & D thing."A meeting on October 11 found the parties in the samerespectivepositions regarding 5.12(b).The Companyproposedgoingback to 5.12(b) under the old contractwherein the junior employee was to be given anytemporary transfer to a lower rated job.14 The Unionrefused and also rejected outside mediation.Straussthen caucused with the company people and it13 Speaking of the adverse inference rule, the Court of Appeals for theDistrict ofColumbia(InternationalUnion, UAW [Grodyne Co] v. N LR.B,459 F.2d 1329, 1338 (1972)), has stated:The theory behind the rule is that, all other things being equal, a partywill of his own volition introduce the strongest evidence available toprove hiscase.If evidence within the party's control would in factstrengthenhiscase,he can be expected to introduce it ....was decided not to yieldon the matterof 5.12(b). Thisdecision was made although Strauss states that he advisedthe caucus that "it would probablymean a strike.""The strike by the Union began on October 12. The strikeoccurred because the Union believed that the Companyhad reneged on what the Union considered was a clearlyestablished agreement by both parties that the senior manwould have the option to transfer to a higher, lower, orequal job when a temporarytransfer was offered.The parties met a total of two or three times around themiddle of November and early December. The issue andthe positions of the parties remained the same. At one ofthese meetings the Union proposed arbitration of the issuebetween them. According to Ofria, the Company, throughStrauss or Welch or both; refused to arbitrate, saying itwould be foolish to do so in view of the company letter ofMay 16 (in which Strauss agreed to the union proposal thatthe senior man was to have the option of transfer to higher,lower, or equal jobs). On directexaminationby Respon-dent's counsel, Strauss was asked:Q.Did Mr. Welch say anything about a letter thatyou had written and there would be no point in goingto arbitration on account of that letter?A. I can't remember that, whether he did or hedidn't ....The strike did not succeed in obtaining its objective, acontractwith the 5.12(b) provision that the Unioncontended had been agreed to by the Company. The strikeended on December 11, 1972, and the employees sought toreturn to work unconditionally on that date. The Companyread a notice to the employees at the time which stated:We understand you are all coming back to work.Unfortunately, we do not have jobs for all at this time.In order to fill the open jobs, we will sit down with thecommittee and determine through the seniority list whowill start work today. For those of you for whom thereisno work available, we will notify you as soon as thereis an opening ....The Company had hiredno new employeesduring thestrike. Strauss testified regarding loss of business duringthe strike and changes made during the strike in theproduction process and job alignments.' Some strikers werereinstatedon December 11, ' 1972, while others wererecalled at various dates thereafter. Not all employees whowere put back to work were reinstated to their former jobsand some received lower, rated jobs. Some jobs had beeneliminated or reduced in number. Eventually all strikershad been offered reemployment or had notified theCompany that they were not returning.15Before concluding this portion of the Decision, it isappropriate to mention that after May 22, 1972, when bothsides had shaken hands and believed that they had agreedon a contract, provisions of the new contract were placedin effect and continued up to and including the date ofConversely,if such evidence is not introduced,itmay be inferred thatthe evidence is unfavorable to the party suppressing it.14Strauss testified that neither party actually wanted the former contractprovision.15One employee in the unit had not gone on strike. Four strikersreturned to work prior to December 11. LYTRON,INCORPORATED559hearing. For instance, the new wage rates and subsequentcost-of-livingincreaseswere made effective after May 22.16Other provisions were also made effective, such as postingof overtime.With respect to temporary transfers to lowerrated jobs during the post-May 22 period, Strauss testifiedthat the Company picked "who was available." Ininstancesof this nature that Strauss recalled, he testifiedthat therewere cases"where we didn't pick the junior man.There werecaseswhere we picked the, you know, a seniorman, but not themostsenior man ..... Ofria testified toinstancessinceMay 22, where, on a temporary transfer toa lower job, General Foreman McFarlane, after beingreminded of the senior option agreement, offered thetransfer to thesenior manand thence in descending orderof seniority.McFarlane had told Ofria that he had donethis.ConclusionsWithout recapitulating the evidence, it is my opinion thatby May 16, 1972, the parties had reached an agreement onsection 5.12(b) of the contractas setforth in the Union'swritten proposal of May 15 and as confirmed by Strauss'letter of May 16. In the context of all the evidence, it is myopinion,that the agreement on that section is shown to bean agreement, in substance, to the following effect: Inmakingtemporary transfers, the Company shall determinethe classification from which such transfer is to be made,but the senior qualified employee, in the case of a transferto a higher, lower, or equal labor grade, will be offered thetransfer and shall have first option to transfer to suchaforementioned labor grade. I am persuaded that theevidence of what transpired at the May 10 and 15 meetingsand the union written proposal of May 15, accepted inwriting by the Company on May 16, demonstrates that theoption of the senior employee to transfer to a higher, lower,or equal job was understood and agreed to as I have setforth theagreementabove. The term "option" that wasused in the union proposal and agreed to by the Companywas a termcomprehended by the parties. I note thatsection 5.11 of the old contract that was incorporatedverbatim,without dispute, in the June 27 and Augustcontract drafts prepared by the Company, used the term"option" in the same mannerin which I believe the partieshad agreed to use the term in section 5.12(b). Thus 5.11provided:Senioremployees shall have first option to transfer to ashift of their choice when there are openings... .On May 22, both parties believed that they had reachedagreementon' a complete contract. Subsequently, when thecontract drafts prepared by the Company failed to reflecttheagreementof the parties of section 5.12(b), thebargaining process was frustrated. While there were someminor problems of phraseology and wording regardingother sections, they were not, in my opinion, majorobstacles to the consummation and signing of a contract.Any discussions that subsequently arose regarding sectionsother than section 5.12(b) were eventually fruitful orresulted in adjustment, so that before the strike section5.12(b) remained the sole issue in dispute.Both partieswere aware that the dispute over 5.12(b) was the cause ofthe strike.This case does not present the situation of a party thathaving admitted that it did agree and with reasonablepromptnessinforms theother partyat a subsequent sessionthat, upon further study and consideration, it is unable toagree to that provision and states its reasons therefor.Depending on all the facts and circumstances,Ido notbelieve that such a change in position would necessarilyequate with bad faith.But the instant case presents theissue of the Company denying that it had agreed to aprovision, where, in my opinion, the evidence shows thecontrary.Consequently,there is a reneging on an agree-ment-and this,as I view the situation,is not compatiblewith good-faith bargaining. The natural and forseeableresult ofsuch an actionby either party,and in this case it istheCompany,is the poisoning and frustration of thebargaining process.This is confirmed in the case before usand it was the reneged upon section 5.12(b)agreement thatcaused the strike.I find a violation of Section 8(a)(1) and(5) of the Actand I find that the strike was an unfair laborpractice strike.The strikers,therefore,upon termination of the strikeand unconditional application for reinstatement,wereentitled to reinstatement to their former jobs.Inasmuch asnot all,and, indeed,many of the strikers,were notreinstated to their former jobs,and since Respondentexcluded a nonstriker and four earlier returned strikersfrom competition with the strikers at the end of the strikefor such jobs as were available,I find a violation of Section8(a)(1) and, (3) of the Act by reason of the failure toreinstate strikers to their former jobs.I do not agree withthecontention of Respondentin itsbrief that thenonstriker should be considered"a permanent replacementfor a striker."CONCLUSIONS OF LAWRespondent has violated Section 8(aX1) and (5) of theAct by failing and refusing to bargain in good faith withtheUnion,the collective-bargaining agent.Respondenthad violated Section 8(a)(1) and (3) of the Act by failing toreinstate unfair labor practice strikers to their former orequivalent jobs upon the conclusion of the strike and uponunconditional requests for reinstatement.THE REMEDYHaving found that Respondent has engaged in certainunfair laborpractices,itwill be recommended that it ceaseand desist therefrom and take affirmative action to remedythe effects of its illegal conduct.The appropriate affirmative action is that Respondent,upon request,shall complete the consummation of acontract with the Union, with the contract embodying thematters heretofore negotiated, resolved, and agreed on bythe parties, 'including section 5.12(b). The latter section isto be drafted in terms consistent with the findings in this16As Strauss testified,"We thought we had an agreement with theUnion and we were, you know, following the contract, the new contractprovisions ... . 560DECISIONSOF NATIONALLABOR RELATIONS BOARDDecision regarding the agreement of the partieson section5.12(b).Since the strike has been found to be an unfair laborpractice strike, the strikers, upon their unconditionalapplication to return to work on December 11, 1972, wereentitled to reinstatement to their former jobs, displacing, ifnecessary,anyreplacements hired during the strike. Theevidence is that the strikers, admittedly, were not allreinstated to their former jobs upon application, and, inallocatingjobs, Respondent used a formula that excluded anonstriking employee and a few earlier returned strikersfrom competition with the balance of the strikers for thejobs available at the end of the strike and at the time ofapplication for reinstatement. The order therefore willencompass a failure to reinstate unfair labor practicestrikers to their jobs at the end of the strike and uponunconditional application for reinstatement and will alsoencompassa provision for reimbursement for a loss ofearnings,ifany, that may have been incurred by thestrikers by reason of the failure to reinstate to jobs thatmay have been available.Respondent has introduced evidence in the instanthearing with respect tolossof business and other changesin itsoperations that, it contends, affected the number andtypes of jobs available to the returning strikers and alsoaffected the time of the availability of such jobs. Whetheror not Respondent has complied with the order in this caseto reinstatethe strikers to their former jobs, after the strikewas ended and the strikers applied for unconditionalreinstatement, will be a matter of compliance. Generallyspeaking, if jobs have diminished during a strike because oflegitimate economic reasons, the remaining jobs are to befairly apportioned among the employees, including thestrikers.ORDER 17Respondent, Lytron, Incorporated, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with Local 1596,International Union, United Automobile, Aerospace, andAgricultural ImplementWorkers of America by renegingon contractual agreements mutually agreed upon duringnegotiations.(b)Discriminating against employees who are unfairlabor practice strikers by failing to reinstate them to theirformer jobs upon their unconditional application at theend of the strike.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Upon request, bargain in good faith with Local 1596,aforementioned, by completing the consummation of acontract with said union, with the contract embodying thematters heretofore negotiated, resolved, and agreed on bythe Respondent and the Union, including section 5.12(b),with the terms and provisions of that section beingconsistent with the prior agreement of the Respondent andthe Union, as found in this Decision.(b) Offer to the employee strikers who applied uncondi-tionally for reinstatement at the end of - the strike onDecember 11, 1972, reinstatement to their former orsubstantially equivalent jobs, without prejudice to theirseniority and other rights and privileges, and make themwhole for any loss of earnings they may have suffered ifsuch jobs were available and if the strikers were deniedreinstatement thereto without legitimate legal justification.In the event that the former jobs were, or are, no longeravailable because of legitimate economic considerations,the jobs that were or are available are to be allocatedamong all unit employees on a fair and nondiscriminatorybasis.(c)Post at its Woburn, Massachusetts, plant, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice on forms provided by the Regional Director, forRegion 1, after being signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to ensure that such noticesare not altered, defaced, or, covered by other material.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to analyze the matter of the availabilityof jobs and the loss of earnings, if any, that may be due tothe strikers.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent had taken to comply herewith.17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.18 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnited StatesGovernmentAfter a trial in which all parties participated and wererepresented by their attorneys, it has been found that wehave violated the National Labor Relations Act in certainrespects.We therefore advise you that:WE WILL NOT refuse to bargain in good faith withLocal 1596,UnitedAutomobile,Aerospace, andAgricultural ImplementWorkers of America, byreneging on contractual agreements that have beenmutually agreed on during contract negotiations.WE WILL, upon request, bargain in good faith withLocal 1596 by completing the consummation of acontract with said union, with the contract embodyingthe matters previously negotiated, resolved, and agreed LYTRON, INCORPORATEDon by the Company and Local 1596, including section5.12(b), as found in the Decision rendered after theabove trial of the issue.WE recognize our obligation to offer reinstatementto the strikers who applied for reinstatement at the endof the strike on December 11, 1972, and we will fulfillthat obligation in accordance with the Order in theDecision of this case and if any earnings of strikershave been lost by reason of our failure to perform ouraforesaid obligation to reinstate, we will make wholethe strikers for the lost earnings.DatedBy561(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Seventh Floor-BulfinchBuilding, 15 New Chardon Street,Boston,Massachusetts02114, Telephone 617-223-3300.LYTRON,INCORPORATED(Employer)